THIS ORDER IS SIGNED AND ENTERED.

Dated: December 17, 2020




                                            Hon. G. Michael Halfenger
                                            United States Bankruptcy Judge




                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN


In Re:

ENGINEERED PROPULSION SYSTEMS, INC.                       Case No. 20-11957
                                                          Chapter 11
                    Debtor.


ORDER APPROVING STIPULATION FOR ENTRY OF ORDER (1) MODIFYING
     THE FINAL ORDER: (I) AUTHORIZING THE DEBTOR TO USE CASH
    COLLATERAL; (II) AUTHORIZING THE DEBTOR TO OBTAIN SENIOR
  SECURED POSTPETITION (DIP) FINANCING; (III) GRANTING LIENS AND
 SUPERPRIORITY ADMINISTRATIVE CLAIM STATUS TO THE DIP LENDER;
(IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION SECURED
   PARTIES; AND (V) GRANTING RELATED RELIEF AND (2) APPROVING
           CERTAIN AMENDMENTS TO THE DIP DOCUMENTS


         This matter coming to be heard on the motion of Engineered Propulsion

Systems, Inc., the debtor herein (“Debtor”) for Interim and Final Orders:        (I)

Authorizing the Debtor to Use Cash Collateral; (II) Authorizing the Debtor to Obtain

Senior Secured Postpetition (DIP) Financing; (III) Granting Liens and Superpriority
Administrative Claim Status to the DIP Lender; (IV) Granting Adequate Protection to

the Prepetition Secured Parties; (IV) Granting Related Relief; and (VI) Scheduling a

Final Hearing and Establishing Notice Requirements for a Final Hearing [Docket No.

5] (the “DIP Motion”); and all parties having received due notice and this Court being

fully advised; and on September 8, 2020 this Court having entered the Final Order: (I)

Authorizing the Debtor to Use Cash Collateral; (II) Authorizing the Debtor to Obtain

Senior Secured Postpetition (DIP) Financing; (III) Granting Liens and Superpriority

Administrative Claim Status to the DIP Lender; (IV) Granting Adequate Protection to

the Prepetition Secured Parties; and (IV) Granting Related Relief approving debtor-

in-possession financing in the original amount of $2.5 million (the “September 8

Order”) [Docket No. 124]; and the Debtor and EPS Engineered Propulsion Systems,

Inc., as the DIP lender (the “Lender”), having entered into the Stipulation for Entry of

Order (1) Modifying the Final Order: Authorizing the Debtor to Use Cash Collateral;

(II) Authorizing the Debtor to Obtain Senior Secured Postpetition (DIP) Financing;

(III) Granting Liens and Superpriority Administrative Claim Status to the DIP Lender;

(IV) Granting Adequate Protection to the Prepetition Secured Parties; and (IV)

Granting Related Relief, pursuant to which the Debtor and the Lender agreed to

certain amendments, modifications and/or supplements to the DIP Documents (the

“Stipulation”) [Docket No. 232]; therefore,

      IT IS HEREBY ORDERED that:

1. The Stipulation is hereby approved;
2. The September 8 Order, is hereby amended, at Paragraph 3, line 6, by changing

   “$2,500,000” to “$5,000,000”, and by making such amendment to the September 8

   Order effective as of December 1, 2020; and

3. The Court shall retain jurisdiction to hear and determine all matters arising from

   the implementation of this Order.

                                        ###
